DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed 1/19/2021 has been entered.  Claims 6, 10, 15, 17-19 have been canceled.  New claim 21 has been added.  Claims 1-5, 7-9, 11-14, 16 and 20-21 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-5, 7-9, 11-14, 16 and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kodas (US2007/0178232.)  Kodas discloses a transfer tape or ribbon comprising a tape or precursor composition comprising metallic nanoparticles provided on a supporting carrier that can be transferred by heat and/or pressure to a variety of substrates to form electronic conductive features or a pattern of conductive features thereon that can have a conductivity of no less than 10% of the conductivity of the equivalent pure metal, or a resistivity of not greater than 4 times the resistivity of the bulk conductor (i.e. not less than 25% of the conductivity) and even more preferably not greater than 2 times the resistivity of the bulk conductor, thereby reading upon and/or rendering obvious the claimed “has a conductivity of 20% to 50% the conductivity of a corresponding solid material without adding additional material” as recited in instant claims 1 and 20 (Entire document, particularly Abstract; Paragraphs 0031-0034; Claims 1 and 34-36.)  Kodas discloses that the tape composition may comprise silver nanoparticles or for low cost applications, copper, aluminum or nickel nanoparticles (as in instant claims 4, 16, 20 and 21), wherein the nanoparticles have an average size of not greater than about 100nm, such as in the range of from about 25 to 75 nanometers 
Kodas discloses that the tape may be converted to a functional material, e.g. conductive pattern or circuit of substantially pure metal (reading upon the claimed electrically conductive conductor structures are continuous metallic structures of instant claim 14), on the carrier prior to transferring it to the substrate, and in one preferred embodiment, a fully converted functional device or circuit is first formed on a high temperature backing such as a high-melting-point metal backing and is then transferred to a low-temperature substrate such as a polymer substrate; wherein conversion of the tape or precursor composition may include sintering of the nanoparticles and can be conducted as relatively low temperatures and/or using a laser (Paragraphs 0058, 0240, 0307, 0321, 0332, 0342, 0375, 0381-0390.)  More specifically, Kodas discloses that depending upon the materials included in the precursor tape composition, the conversion temperature can be not greater than 1000ºC, such as not greater than about 600ºC, or not greater than about 300ºC or not greater than about 200ºC; wherein the “heating time can also  prima facie case of obviousness exists where the claimed range and the range disclosed by the prior art overlap.
Kodas discloses that the tape composition permits the fabrication of electronic circuits on inexpensive, thin and flexible substrates, quickly or in high volume such as in a reel-to-reel approach (Paragraphs 0030 and 0312); wherein suitable substrates include various polymer substrates such as polycarbonate, polyester, polyethylene, polypropylene, and polyvinyl chloride (Paragraphs 0256-0258) reading upon the claimed “foil material” as recited in instant claims 1, 12, 13 and 21, as well as the broadly claimed “hot-laminatable foil material” of instant claim 7 given that the above polymers are capable of hot lamination; with examples specifically utilizing a polyester film having a thickness of 3 mils (76.2 microns; Examples 12-17) falling within the claimed foil thickness range as recited in instant claims 1, 9, and 20 thereby rendering the claimed ranges obvious to one having ordinary skill in the art given that one having ordinary skill in the art at the time of the invention would have been motivated to utilize any of the suitable polymer substrate materials in a thickness similar to that utilized in the examples given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.
Kodas also discloses that the substrate may be coated or modified to increase adhesion of the electronic features (reading upon “adhesion-enhancing fashion” of instant claim 8), such as by corona treatment as in the examples (Paragraph 0363, Examples 12-17) and/or by coating 
Kodas further discloses that the electronic features can be provided as conductive circuits or spiral coils (e.g. conductive patterns), can be utilized in producing various electronic or microelectronic components including printed wiring boards (PWBs) and printed circuit boards (PCBs), wherein the Examiner notes that double-sided or double-clad substrates are conventional in the art for PWBs and PCBs would be obvious to one skilled in the art; components comprising IC chips that are connected to an antenna by forming a path in three dimensions to connect the two components, thereby suggesting two conductor structures; smart cards and RF tags thereby 
Kodas generally discloses the same basic steps as instantly claimed with respect to forming the conductor features or conductive patterns comprising sintered metallic nanoparticles as in instant claims 1 and 20, although the Examiner again notes that such steps are process limitations in the product-by-process claims and that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  More specifically, Kodas discloses: (a) applying a dispersion containing metallic nanoparticles in a pattern or form which corresponds to the form of the conductor structure to be formed, to a surface of a carrier or transfer material to provide a precursor conductor structure formed by the nanoparticles as in instant claims 1 and 20; (b) converting or sintering the metallic nanoparticles forming the precursor conductor structure by supplying heat to the nanoparticles so as to form the electrically conductive conductor structure on the surface of the carrier or transfer material prior to transferring to the substrate, wherein a high-melting-point metal backing or carrier may be utilized in order to allow for high conversion temperatures as noted above or relatively low temperatures may be used, with temperatures and times reading upon the claimed ranges as 
Thus, with regards to the claimed invention as recited in instant claims 1 and 20, all of the limitations have been addressed above with respect to Kodas except the limitations wherein the adhesive coating layer is “tack-free” in instant claims 1 and 20; and “wherein the foil material is wound in a storage roll such that the tack-free adhesive coating layer secures the electrically conductive conductor structures to the contacting surface of the foil material and contacts the tack-free adhesive layer on an opposite surface of the foil material without sticking” as in instant claim 1 or similarly, “wherein the foil material is wound in a storage roll such that the electrically conductive conductor structures are secured to the contacting surface of the foil material and contact an opposite surface of the foil material” as in instant claim 20.  
However, it is first noted that Kodas clearly discloses that the surface of the substrate may be treated and/or coated to improve adhesion such as by applying an adhesive layer as noted above, wherein Kodas specifically discloses that the surface modification can be applied to the entire substrate or can be applied in the form of a pattern, such as a target substrate having a patterned adhesive (Paragraphs 0346 and 0363-0365); and hence the application of an adhesive layer or adhesion-promoting layer to the entire surface of the substrate would have been obvious to one having ordinary skill in the art at the time of the invention given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Further, given that Kodas clearly discloses that the dried film or deposit formed from the composition may be flexible so that it may be stored on a spool without cracking, and that reel-to-reel processing may be utilized for the transfer process of flexible substrate thereby clearly teaching and/or suggesting that the resulting substrate may be wound onto a reel or into a roll as noted above, such that one surface of the resulting substrate contacts the other upon reeling or winding (e.g. front side contacts the back side), the use of a “tack-free” adhesive prima facie obviousness to use a known technique to improve similar devices in the same way (Paragraphs 0029, 0030, 0312-0313, 0489.)  Hence, the invention(s) as recited in instant claims 1 and 20 would have been obvious over the teachings of Kodas as discussed in detail above.
With regards to instant claims 2-3, although the limitations with respect to the transfer material being a band or roller of the materials as claimed are process limitations that do not materially or structurally affect the final product in a manner to differentiate the claimed product from the final product disclosed by Kodas given that the final foil material product does not include the transfer material, it is noted that Kodas discloses the use of a high temperature backing such as a high-melting-point metal backing for the backing or carrier (Paragraph 0307), thereby rendering instant claims 2-3 unpatentable over the teachings of Kodas.
With regards to instant claim 4, as discussed above, Kodas discloses a solvent-based dispersion with nanoparticles having an average particle diameter within the claimed range (Paragraph 0045) and formed from pure metals or metal alloys as claimed (Paragraphs 0046 and 0052); in a content based upon the desired resistivity/conductivity (Paragraphs 0260-0289) with preferred compositions comprising not greater than 60vol% Ag powder (Paragraph 0260), or up to about 40vol% metal nanoparticles (Paragraph 0291), or between 5 and 20vol% Ag 
With regards to instant claim 5, as discussed above, Kodas discloses application by a printing method (Paragraph 0303), thereby rendering instant claim 4 obvious over the teachings of Kodas.
With regards to instant claims 7-9 and 11-13, as discussed above, Kodas discloses substrate or foil materials as recited in instant claims 7-9 and 12-13, and given these insulating polymer materials and that the conductive features or a pattern of conductive features thereon can have a conductivity of no less than 10% of the conductivity of the equivalent pure metal, or a resistivity of not greater than 4 times the resistivity of the bulk conductor (i.e. not less than 25% of the conductivity) and even more preferably not greater than 2 times the resistivity of the bulk conductor, with silver being preferred, the claimed ratio of conductance as recited in instant claim 11 would have been obvious to one having ordinary skill in the art at the time of the invention based upon the teachings of Kodas given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regards to instant claims 14, 16, and 21, as discussed above, Kodas discloses that the electronic features may be continuous electrically conductive metallic structures of silver thereby rendering instant claims 14, 16 and 21 obvious over the teachings of Kodas.
Response to Arguments
Applicant’s arguments filed 1/19/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Vanheusden (US2006/0189113) discloses a metal nanoparticle composition or ink for the fabrication of conductive features for a variety of applications including printed circuit boards and RFID antennas/tags, wherein the composition can advantageously be applied by printing methods, and advantageously has a relatively low conversion temperature thereby permitting its deposition and conversion to an electrical feature on polymeric substrates, but may also be subjected to higher-temperature sintering of about 300ºC to about 550ºC to provide a much denser metal material that leads to a better conductivity, better adhesion to substrates, and better structural integrity and/or scratch resistance given that higher-temperature sintering can volatize the polymer in the composition; and wherein high conductivity can be achieved after very short curing times at temperatures above about 200ºC, for example, a 60 second cure at 300ºC may yield a printed Ag line with a bulk resistivity of about 3.8 µΩ cm, or in another example, high electrical conductivity can be accomplished with curing times in the single digit second range at temperatures of from about 250ºC to about 550ºC.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        March 24, 2021